DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on September 24, 2021, and any subsequent filings.
Claims 2-15 and 25-28 stand rejected.  Claims 21-24 have been withdrawn from consideration.  Claims 2-15 and 21-28 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 112
Claims 2-10 and 25-28
The claims have been amended and the rejections have been withdrawn.
Claim Rejections - 35 USC § 103
Claim 2
Applicants' arguments filed September 24, 2021 have been fully considered but they are not persuasive.
As to Applicants' argument that Pace discloses a sensor chip 34 having a temperature sensor 60 exposed to water (Remarks, Page 13/Paragraph 2 (hereinafter "Pg/Pr") – Pg14/Pr1).  Applicants have only argued the temperature sensor 60 is exposed to the media and not that Pace discloses the claimed sensor assembly to have both exposed and protected regions as detailed in the rejection below.  Further, Pace discloses a housing and seal used to protect regions of the sensor assembly from the fluid flow of the media (Fig. 3, C11/L9-14).  These protected regions include the backsides of all the electronics (Fig. 5 (note once exposed at opening 82 and remainder protected from media), C11/L9-14).  Moreover, no conclusion can be made regarding the exposure of the temperature sensor 60 as the figures do not show installed chip but do show recessed area 92 protects portions of sensor chip 34 which are further protected using an o-ring type seal (Fig. 5, C12/L55-59).
Although misinterpreting the distal and intermediary regions disclosed by Oda and recited in the prior rejections, Applicants do correctly identify the proximal region of Oda and argue that sensors 120 and 130 expose to water (Remarks, Pg14/Pr2).  The prior rejection and the current rejection both acknowledge this exposure but Applicants have not addressed how the housing 190 in Oda protects the sensor 
As to Applicants' argument that the combination of Pace and Oda does not disclose the claimed regions and elements within those regions (Remarks, Pg14/Pr4-Pg15/Pr1), Applicants argument rests on the faulty premise that Pace and Ode offer no protection for sensors (contrary to Applicants' assertion (Remarks, Pg14/Pr3)) which is not the case as discussed above.
As to Applicants' argument that Oda is nonanalogous art (Remarks, Pg15/Pr2-Pg19/Pr3), Applicants' repeated argument remains unconvincing.  "[A] reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)" MPEP 2141.01 (a) (citation omitted). Further, "[i]n a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist," Stevenson v. Int'l Trade Comm., 612 F.2d 546, 550 (CCPA 1979).  Oda and Pace are "reasonably pertinent to the problem faced by the inventor" in designing a multi-functional sensor assembly designed for use in fluid flow and not the specific sensors argued by Applicants.  
As to Applicants' argument that the Office must analogize case law facts to the current application (Remarks, Pg16/Pr2-Pg17/Pr1), no such burden exists and the relevant case law has been cited for the statement of law and applied to the current application. 
Applicants refer to "inventors" when arguing Oda (Remarks, Pg17/Pr2 ("the Oda reference does not reasonably pertain to the particular problem faced by the present inventors")) yet Applicants prior response used the same exact language except for the use of "inventor" (May 14, 2021 Remarks, Pg18/Pr4 ("the Oda reference does not reasonably pertain to the particular problem faced by the present inventor")).  A concern therefore exists regarding whether the correct inventorship is shown in the application.
Applicants' argue a person of ordinary skill in the art would not seek to combine Pace and Oda because: (1) one of ordinary skill in the art in the air flow and humidity 
As to (1), Applicants declaration does assert that the inventor and Oda faced different problems (Pg5/Pr9) yet affirms that the inventor also sought to solve the problem of a multi-functional sensor assembly designed for use in fluid flow (Pg5/Pr9) just as Oda sought to solve (Abstract).  Moreover, both Oda and the inventor sought to solve the problem of a multi-functional sensor for use in a fluid flow with the only difference being in the type of fluid that flows, gas or liquid. 
As to (2), prior art having different classifications does not mean the prior art does not have an overlap of technology (see IPC scheme in general).
Claim 8
Applicants' arguments filed September 24, 2021 have been fully considered but they are not persuasive.
As to Applicants' argument that Pace does not disclose specific sensors in specific shapes (Remarks, Pg18/Pr4-Pg19/Pr1), Applicants' repeated argument remain unconvincing.  Pace discloses the sensors as detailed in the rejection below and the rectangular construct comprised of straight lines of additional sensors seen in Figure 4. Further, Pace discloses linear electrodes 60 and 64 arranged in a row in Figure 4.  Moreover, "[t]he prior Id. (cite omitted).  Finally, "[t]he analysis need not seek out precise teaching directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ."  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007).
As to Applicants' argument that certain arguments were not addressed (Remarks, Pg19/Pr1), these arguments had been addressed both in the response section and in the rejection of the claims themselves which relied upon Pace for the shapes and placement for some sensors and functions for other sensors.  Moreover, nothing in the current application indicates the shape and arrangement is critical or necessary only that the arrangement "could give the advantage" (Spec., Pr69 (emphasis added)).
As to Applicants' argument that motivation is required to arrive at the claimed invention (Remarks, Pg20/Pr2), Applicants' repeated argument remains unconvincing.  While a suggestion or motivation is appropriate to establish obviousness, "it is just one of a number of valid rationales for doing so" (MPEP 2145(X)(C)).  The reasons for the rejection of the claim are detailed below.
As to Applicants argument that paragraph 23 of the prior Office action does not provide a motivation (Remarks, Pg20/Pr3), Paragraph 23 of the Office action relates to Applicants' arguments not motivation (6/25/2021 Office Action, Pr23).  
As to Applicants' argument that no evidence supports more electrodes may fit within a given area if rectangular versus circular (Remarks, Pg20/Pr3), Applicants' repeated argument remains unconvincing.  As can be seen in Figure 4 of Pace, adjacent circular electrodes have larger interstitial spaces than adjacent rectangular electrodes.  Further, changes in shape that are not critical or essential as noted in Applicants' specification as discussed supra do not depart from obviousness (MPEP 2144.04(IV)(B)).
As to Applicants' argument that a quote from the MPEP fails to be "substantiated with a  citation to a statute, rule or case" (Remarks, Pg20/Pr4), the MPEP guides patent examining procedure and thus is appropriately relied upon and quoted without citing to statute, rules, or case.
As to Applicants' argument that all claim limitations must be considered and any differences between the prior art and the claimed invention must be explained as to why these differences are obvious (Remarks, Pg20/Pr4-Pg21/Pr1), the prior rejections and those detailed infra consider each claim limitation and provide the requisite motivation for rendering the claims obvious.
As to Applicants' argument regarding Arendi v. Apple, 832 F.3d 1355 (Remarks, Pg21/Pr2), Applicants' repeated argument remains unconvincing.  That case relates to "an important structural limitation that is not evidently and indisputably within the common knowledge."  Id. at 1363 (emphasis in original).  Applicants do not dispute that the rectilinear shape of the electrodes is within the common knowledge of those of ordinary 
As to Applicants' argument based on section 29 of the prior Office action (Remarks, Pg21/Pr3), the prior Office action relies upon paragraph numbers and the paragraph 29 does not contain the information cited by Applicants.
Claim 11
Applicants' arguments filed May 14, 2021 have been fully considered but they are not persuasive.
As to Applicants' argument that the rejection using the combination of Pace and Oda does not disclose a proximal region exposed to the media (Remarks, Pg22/Pr2), Applicants' repeated argument remains unconvincing.  Applicants argued with respect to Claims 1 and 2, as discussed above, that the proximal region is exposed.  Applicants' arguments are contradictory and thus lack persuasiveness as a result.
Claim 15
Applicants' arguments filed May 14, 2021 have been fully considered but they are not persuasive.
As to Applicants' argument that Pace does not disclose specific sensors in specific shapes related to Claim 8 (Remarks, Pg23/Pr6-Pg26/Pr3), it is unclear why the argument is directed towards Claim 8 when discussing Claim 15.  To the extent the argument from Claim 8 is repeated with respect to Claim 15, the argument remains unconvincing for the reasons detailed infra with respect to Claim 8.
As to Applicants' argument based on section 29 of the prior Office action (Remarks, Pg21/Pr3), the prior Office action relies upon paragraph numbers and the paragraph 29 does not contain the information cited by Applicants.
Rule 1.132 Declaration
As to Applicants' argument that the declaration does not use the "system" and the claims were addressed (Remarks, Pg26/Pr4-Pg27/Pr1), no assertion has been made that the term "system" had been used in the declaration and the paragraphs cited by Applicants are not  commensurate in scope with the claims.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Response to Amendment
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 2-8, 11-15, and 26-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pace, et al., U.S. Patent No. 7,189,314 (hereinafter "Pace") in view of Oda, U.S. Publication No. 2008/0148842 (hereinafter "Oda").
Applicants' claims are directed towards a device.
Regarding Claims 2-8 and 26-28, Pace discloses a multi-functional water quality sensor assembly (Figs. 4-5, C5/L48-49) comprising an electrically non-conductive 
Pace does not disclose wherein the first region, second region and third region are a distal region, intermediary region and proximal region; or the intermediate region includes electrical circuits to sense temperature and flow of the water.
Oda also relates to a multi-functional sensor assembly for use in fluid flow and discloses a distal region (Fig. 1 (note area of item 150)), an intermediary region (Fig. 1 (note area between items 150 and 120/130)), and a proximal region (Fig. 1 (note exposed area of items 120/130) wherein the distal and intermediary regions are configured to be protected from the fluid flow (Fig. 1 (note protection by housing 190)); and, wherein electrical circuits sense temperature and flow of the fluid flow (Figs. 7, 13, items 120, 123, Pg2/Pr31-32).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor of Pace to include the 
Regarding Claims 11-15, Pace discloses a multi-functional water quality sensor (Figs. 4-5, C5/L48-49) assembly comprising an electrically non-conductive substrate (C11/L15-27  (note region defined by item 70)) defining at least a first region (Fig. 4 (note periphery 70 including 72)), second region (Fig. 4 (note area from 72 to opening 82)), and a third region (Fig. 4 (note area within opening)) that are each covered with electrically conductive traces (Fig. 4, item 74, C11/L27); a printed circuit board connected to the first region (C12/L20-32); a housing enclosing the first and second regions (Figs. 4-6, item 78, C12/L39-54), and surrounding at least one end of the printed circuit board (Fig. 4), and wherein the third region is exposed to water to be sensed (Fig. 6), wherein the electrically conductive traces connect to one or more electrodes to sense one or more of alkalinity, cyanuric acid concentration, or oxidant concentration of the water (Fig. 4, items 50, 58, C11/L18,20), and a resistive temperature detector circuit in the intermediate region and resistive temperature detector segments located in another region (Fig. 4, item 60, C11/L20-21).
Pace does not disclose wherein the first region, second region and third region are a distal region, intermediary region and proximal region; electrical circuits to sense temperature and flow of the media; or wherein the electrical circuits comprise a heater 
Oda also relates to a multi-functional sensor assembly for use in fluid flow and discloses a distal region (Fig. 1 (note area of item 150)), an intermediary region (Fig. 1 (note area between items 150 and 120/130)), and a proximal region (Fig. 1 (note exposed area of items 120/130) wherein the distal and intermediary regions are configured to be protected from the fluid flow (Fig. 1 (note protection by housing 190)); wherein electrical circuits sense temperature and flow of the fluid (Figs. 7, 13, items 120, 123, Pg2/Pr31-32); and, wherein the electrical circuits comprise a heater circuit including a resistive heating element located in the intermediary region and heater circuit segments located in the distal region, and a resistive temperature detector circuit including a resistive temperature detector that is used to determine temperature and flow of the fluid  (Fig. 3, items 121, 122, Pg2/Pr32).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor of Pace to include the arrangement of Oda in order to better expose the proximal area to the media being detected resulting in more accurate detection and allowing for detection of flow resulting of better characterization of the media being sensed.  It would have also been obvious to modify the sensor of Pace in view of Oda to include the temperature and flow sensors in the protected area in order to prevent physical exposure and thereby damage to the sensors as they only need to be thermally exposed to the media and, according to Oda, a single sensor can sense both temperature and fluid flow (Pg2/Pr32). 
The dependent claims rely upon the same embodiments and reasoning disclosed above except where noted below.
Additional Disclosures Included:  Claim 3: wherein the one or more proximal electrodes comprise at least three proximal electrodes configured to sense one or more of conductivity, oxidation reduction potential (ORP), or acidity (pH) of the water (Pace, Fig. 4, C11/L16-23).  Claims 4, 12: wherein the at least three electrodes are each linear and arranged side-by-side in a row and include a first conductivity electrode, a second conductivity electrode, a counter electrode, and a reference electrode that are operable to sense the conductivity of the water, wherein the counter and reference electrodes are positioned between the conductivity electrodes (Pace, Figs. 4, 8, items 62, 68, C7/Table 1, C11/L16-27; Oda, Fig. 1).  Claims 5, 13: wherein the conductivity sensed via the first conductivity electrode, a second conductivity electrode, a counter electrode, and a reference electrode is used to determine one or more of the cyanuric acid concentration or the oxidant concentration of the water (Pace, C11/L16-27; note that the intended use of the sensed conductivity does not impart patentability to a device claim).  Claim 6: wherein the at least three electrodes are each linear and arranged side-by-side in a row and include a counter electrode, a reference electrode, and a working electrode that are operable to sense the pH of the water, wherein the reference electrode is positioned between the counter and working electrodes (Pace, Fig. 4, C7/Table 1, C11/L16-27; Oda, Fig. 1).  Claim 7: wherein the sensed pH is used to determine cyanuric acid concentration of the water (Pace, C8/Table 2; note that the intended use of the sensed pH does not impart patentability to a device claim).  Claims 8, 15: wherein the are configured to sense conductivity and one or both of oxidation reduction potential (ORP) or acidity (pH) (Pace, Claim 14: wherein the one or more electrodes includes a plurality of electrodes that are each linear and arranged side-by-side in a row and that include a counter electrode, a reference electrode, and a working electrode that are operable to sense the pH of the water, and wherein the reference electrode is positioned between the counter and working electrodes (Pace, Fig. 4, C7/Table 1, C11/L16-27; Oda, Fig. 1), and the pH measurement determines one or more of the alkalinity, the oxidant concentration, or the cyanuric acid concentration of the water (Pace, C8/Table 2).  Claim 26: wherein the substrate is comprised of a chip (Pace, Fig. 4, item 34,  L16; Oda, Pg2/Pr29 (semiconductor device interpreted as microchip)).  Claim 27: wherein the chip is less than or equal to 4.0 mm by 1.0 mm by 0.5 mm (Pace, C11/L28-29 (note similar dimensions and that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device," MPEP 2144.04 (IV)(A))).  Claim 28: wherein the flow is derived from a temperature sensor when a heater circuit is powered (Oda, Pg2/Pr32).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pace, et al., U.S. Patent No. 7,189,314 (hereinafter "Pace") in view of Oda, U.S. Publication No. 2008/0148842 (hereinafter "Oda") as applied to Claim 2 above, and further in view of Porat, U.S. Publication No. 2009/0282627 (hereinafter "Porat").
Applicants' claims are directed towards a device.
Regarding Claim 9 and 10, the combination of Pace and Oda discloses the multi-functional water quality sensor assembly according to Claim 2, further comprising  a controller (Pace, Fig. 8) and, the controller operable to receive data from the electrically conductive traces and the one or more electrodes (Pace, Fig. 8, C15/L5-15).
The combination of Pace and Oda does not disclose a spa controller, one or more chemical treatment components, or the spa controller operable to control the one or more chemical treatment components to input chemicals into the water based on the data received.
Porat also relates to a multi-functional sensor system used in the treatment of water and discloses a spa controller (Pg5/Pr61 (note pool interpreted as spa as each relate to an artificial body of water in which humans may soak)), one or more chemical treatment components (Fig. 1, item 30, Pg6/Pr79), and the spa controller operable to control the one or more chemical treatment components to input chemicals into the water based on the data received (Pg5/Pr61).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the water sensor assembly disclosed by the combination of Pace and Oda with the chemical treatment component disclosed by Porat because, according to Porat, the chemical treatment component provides 
The dependent claim relies upon the same embodiments and reasoning disclosed above.
Additional Disclosures Included:  Claim 10: wherein the spa controller is wirelessly connected to one or more processors that transmits, stores, and displays the data to one or more spa managers (Pace, Fig. 8, C6/L27, C15/L15-16; Porat, Pg2/Pr20, Pg5/Pr61).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pace, et al., U.S. Patent No. 7,189,314 (hereinafter "Pace") in view of Oda, U.S. Publication No. 2008/0148842 (hereinafter "Oda") as applied to Claim 2 above, and further in view of Humpston, U.S. Publication No. 2003/0198428 (hereinafter "Humpston").
Applicants' claim is directed towards a device.
The combination of Pace and Oda discloses the assembly of Claim 2, wherein the substrate is composed of glass (Oda, Pg2/Pr33 (note silicon oxide which is glass)) and the electrically conductive traces include platinum (Oda, Pg2/Pr31).
The combination of Pace and Oda does not disclose titanium overcoated with platinum.
Humpston also relates to electrically conductive traces and discloses titanium overcoated with platinum (Pg2/Pr26).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the platinum disclosed by the combination of Pace and Oda with the titanium overcoated with platinum disclosed by Humpston .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779